IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JANE CHARLES,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D17-0593

ELEASE HAYES ET AL:
REGINAL HAYES AND
UNDER HILL STAFFING INC.,

      Appellees.

_____________________________/

Opinion filed June 1, 2017.

An appeal from the Circuit Court for Duval County.
Thomas M. Beverly, Judge.

Jane Charles, pro se, Appellant.

No appearance for Appellees.




PER CURIAM.

      DISMISSED.

WETHERELL, RAY, and MAKAR, JJ., CONCUR.